Title: From George Washington to William Deakins, Jr., and Benjamin Stoddert, 3 February 1791
From: Washington, George
To: Deakins, William Jr.,Stoddert, Benjamin



Gentlemen,
Philadelphia Feby 3d 1791

In asking your aid in the following case permit me at the same time to ask the most perfect secrecy.
The federal territory being located, the competition for the location of the town now rests between the mouth of the Eastern branch, and the lands on the river, below and adjacent to George town. In favour of the former, Nature has furnished powerful advantages. In favour of the latter is it’s vicinity to George town, which puts it in the way of deriving aids from it in the beginning, and of communicating in return an increased value to the property of that town. These advantages have been so poised in my mind as to give it different tendencies at different times. There are lands which stand yet in the way of the latter location and which, if they could be obtained, for the purposes of the town, would remove a considerable obstacle to it, and go near indeed to decide what has been so long on the balance with me.
These are, first, the lands on the S. West side of a line to be run from where the Road crosses Goose creek in going from George town to the Eastern branch to the corner of Charles Beatty’s lot; including by the plat of Beatty & Orme the house of William Paerce; or, if the whole of this parcel cannot be obtained, then secondly so much as would lie within a line to be run from the said ford, or thereabouts, to the middle of the line of cession which extends from the corner of Beatty’s lot, as above mentioned to its termination on Goose Creek. Thirdly, the lands of Mr Carrol between Goose Creek, the river & Mr Young, to the same ford of the Creek.
The object of this letter is to ask you to endeavor to purchase these grounds of the owners for the public, particularly the 2d

parcel, but as if for yourselves, and to conduct your propositions so as to excite no suspicion that they are on behalf of the public.
The circumstances of the funds appropriated by the States of Virginia and Maryland, will require that a twelve month’s credit be stipulated, in order that they may cover you from any inconvenience which might attend your personal undertakings. As the price at which the lands can be obtained would have it’s weight also with me, I would wish that in making your bargains you should reserve to yourselves as fortnight’s time to consider, at the end of which you should be free to be off or on, but the seller not so, This will admit your writing to me & receiving my definitive answer.
A clear purchase is so preferable to every other arrangement, that I should scarcely think any other worthy attention.
I am obliged to add that all the dispatch is requisite which can consist with the success of your operation, and that I shall be glad to hear by post of your progress, & prospect of the accomplishment of this business, in whole or part. I am Gentn Yr Most Obedt Hble Ser⟨vt⟩

Go: Washing⟨ton⟩


P.S. That my description of the lands required in the foregoing letter may be clearly understood, and my wishes further explained, I enclose you a rough (& very rough indeed it is) copy of the ceded tracts, roads, &ca, of Messrs Beatty & Orme’s Survey—adding thereto lines of augmentation. To obtain the lands included within the lines A B & C is my first wish, and next to that the lands within the lines D E & F; but those with the lines D E, and along the Creek to C, are indispensably necessary: and being not over 250 Acres might, I suppose, be easily obtained. It ought to be the first essay; and I wish to know as soon as possible the result of it, before any others are directly attempted. G.W.

